DETAILED ACTION
Response to Amendment
1.	Applicant’s remarks filed 4/21/21 have been fully considered and entered. No claims have been amended or canceled. Applicant’s remarks are found sufficient to overcome the obviousness type rejections made over the combination of Kajander, US 7,435,694 in view of Jaffee et al., US 20100273376. Specifically, the cited prior art does not teach the claimed binder composition. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejections are set forth herein below.  

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 29, 31-35, 38-39, 41-43, 45-49 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander, US 7,435,694 in view of Morrison US 2,703,774.
	The patent issued to Kajander teach a fibrous mat comprising 93-99.5 wt. % fibers and from .5-7 wt. % binder (column 3, 65). Kajander teach using chopped glass fibers having diameters ranging from 10-19 and lengths ranging from .25-1.25 inch (claim 1 and column 4, 1-20). Kajander also teach that an amount of up to 100 % of the fiber base can be synthetic fibers such as polyester or polypropylene (column 3, 5-10). Kajander disclose that the polymer fibers have a diameter ranging from 10-13 and lengths ranging from .25-1.25 (column 8, 1-10). The Examiner is of the position that the percentage of glass fibers and synthetic fibers would encompass the claimed ranges of chopped glass and synthetic fibers. It has been held that the determination of the optimum or workable ranges of said variable that 
Kajander fails to teach the claimed specific binder mixture. 
The published patent application issued to Morrison teach forming mats made with glass fibers held together with resinous binder (column 1, 15-25). Morrison teach using resinous composition comprising a mixture of thermosetting and thermoplastic materials (column 4, 5-30). Suitable thermosetting resins include phenol formaldehyde, furfural resins, resorcinol or amine resins (column 4, 1-10). Suitable thermoplastic resins include polyvinyl acetate and polyethylene (column 4, 1-25). Morrison teach using 3 parts thermoplastic resins to 1-3 parts  thermosetting resins depending on the desired balanced between flexibility and hardness (column 4, 1-25). The mat can comprise from 5-45 wt. % binder (column 4, 30-40). With specific regard to claim 45, since Morrison disclose the claimed binder mixture, it is reasonable to expect that this binder would be “resistant” to styrene monomers. It would have been obvious to a person of ordinary skill in the art to form the mat of Kajander with the binder mixture of thermoplastic and thermosetting resins of Morrison. Motivation to use the binder composition of Morrison is found in the desire to balance the hardness and flexibility of the glass fiber mat. 
Morrsion does not explicitly teach the claimed amount of thermosetting material presently set forth in claims 29, 48 and 55. The Examiner is of the position that a person of ordinary skill in the art would easily recognize the ratio of thermosetting to thermoplastic materials can be varied and adjusted 
With regard to the claimed tensile strength and gurly stiffness properties, it is reasonable to expect that the non-woven web produced by the combination of Kajander in view of Morrison would exhibit the claimed strength and stiffness properties once the mat is provided. Support for said presumption is found in the use of like materials such as the chopped glass fibers and binder mixture. Applicants are invited to prove otherwise. 
4.	Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander, US 7,435,694 in view of Morrison US 2,703,774 as applied to claims 29 and 48 and further in view of Jaffee et al., US 20100273376.
	The combination of Kajander in view of Morrison do not teach the claimed silane coupling agent. 
The patent issued to Jaffee et al., ‘376 examples a binder mixture comprising 1% silane (section 0029). Said binder may further include additives such as biocides, dispersants, flame retardants, plasticizers or pigments (section 019). Since all of the  cited prior art disclose making similar non-woven articles from glass fibers and binders,  it would be obvious to a person of ordinary skill in the art to form the non-woven glass fiber mat of modified Kajander with the silane coupling agent of Jaffee et al. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The modification involves the mere substitution of one material with another material known for its suitability as binder for a non-woven comprising blends of glass and polyester and would yield a predictable variation whose application is well within the skill of the art.
44 is rejected under 35 U.S.C. 103 as being unpatentable over Kajander, US 7,435,694 in view of Morrison US 2,703,774 as applied to claim 29 and further in view of Wasserman et al., US 2003/0113519. 
	The rejections made over Kajander in view of Morrison are set forth above.
The combination of Kajander and Morrison fail to teach adding an antioxidant dispersion to the claimed binder composition. The published patent application issued to Wasserman et al., teach a binder composition having an antioxidant dispersion added thereto (section 0030 and 0031). Therefore, motivated by the desire to provide a bonded non-woven mat with resistance to degradation, it would have been obvious a person of ordinary skill in the art the time the invention was made to formulate the binder in the non-woven mat of modified Kajander with the antioxidant dispersion as taught by Wasserman et al. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789